Citation Nr: 1713597	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-22 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for bilateral hearing loss and tinnitus.  

In February 2015, the Board remanded the claim of entitlement to service connection for bilateral hearing loss for further development. The matter has now returned to the Board for appellate review.  The February 2015 Board decision granted the Veteran's claim of entitlement to service connection for tinnitus.  


FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest during service or to a compensable degree within one year of service, and it is not causally or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA met its duty to notify. VA sent a letter to the Veteran in January 2011 which addressed all the notice requirements listed under 38 C.F.R. § 3.159(b)(1). The letter was sent prior to the initial RO decision in this matter and informed the Veteran of what evidence was required to substantiate his claim and VA's respective duties for obtaining evidence. Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content in compliance with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, the Board satisfied its duty to assist. VA obtained the Veteran's service treatment records, military personnel records, and VA medical records. The Veteran was also afforded VA medical examinations in January 2012, December 2015 and an addendum was received in January 2016, the records of which have been obtained. The Board finds the examinations to be sufficiently thorough and adequate upon which to make an informed decision with regard to the Veteran's claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran has not identified any additional outstanding evidence, to include medical records, which could be obtained to substantiate his claim, and the Board is unaware of any such evidence.

Furthermore, the Board finds substantial compliance with its February 2015 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order). The February 2015 remand required VA, in pertinent part, to determine whether the Veteran was exposed to any mortar attacks at his location while serving in Vietnam and, if so, provide an addendum opinion as to whether his current hearing loss is due to in-service noise exposure, including acoustic trauma from mortar attacks. Subsequently, on November 9, 2015, the Air Force Historical Research Agency verified the Veteran's exposure to mortar attacks, and a VA Administrative Memo conceded the Veteran's in-service acoustic noise exposure. Thereafter, on January 9, 2016, the December 2015 VA examiner issued an addendum opinion to account for this additional information. In the addendum opinion, the examiner affirmed her medical opinion and rationale from December 2015. Therefore, substantial compliance has been shown.

Under these circumstances, the claim is adequately developed for adjudication purposes. See Barr, 21 Vet. App. at 312. No additional notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of his claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).
II. Service Connection for Bilateral Hearing Loss

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Generally, to establish service connection, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service. 38 C.F.R. § 3.307(a). In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease." Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013). This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a). A showing of chronicity requires a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 38 C.F.R. § 3.303(b).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was shown in service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b); see also Walker, 708 F.3d at 1339 (explaining that "shown as such in service" means "clearly diagnosed beyond legitimate question").

Evidence of continuation of symptomatology is required only where the chronicity of a condition manifested during service either has not been established or is legitimately questionable. 38 C.F.R. § 3.303(b). However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a). Walker, 708 F.3d at 1338-39. Sensorineural hearing loss is considered an organic disease of the nervous system and is recognized as a chronic disease under 38 C.F.R. § 3.309(a). See Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010); see also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Service connection for impaired hearing is only established when audiometric testing meets the specified puretone and speech recognition criteria. 

"Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary." 38 U.S.C. § 5107(a). VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board thoroughly reviewed the evidence in this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss in detail each piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000). 

In this case, the Veteran contends that he is entitled to service connection for bilateral hearing loss due to acoustic trauma and/or noise exposure sustained during service. After reviewing the evidence, the Board finds that the Veteran's bilateral hearing loss did not manifest during service or to a compensable degree within one year of separation from service, and it is not otherwise causally or etiologically related to service. Therefore, the Veteran has not met the criteria for entitlement to service connection for bilateral hearing loss. 

According to the Veteran's military personnel records and statements, his primary occupation was a machinist. The Veteran asserted that his hearing loss began in 1966 when, while waiting in a hanger, he witnessed other planes explode due to mortar attacks. He stated that he could not go to the aid station right away since there were so many injured, but later went to sick call on the base and reported hearing loss. However, service treatment records do not reveal any complaint, diagnosis, or treatment for hearing loss. In addition, the Veteran denied ear trouble and hearing loss on his report of medical history at separation. As the 2015 VA examiner noted, it is inconsistent for someone who reportedly went to sick call for hearing problems to check "no" for hearing problems on his separation report just to get out of there, when he marked "yes" to a host of other conditions, including skin diseases, piles or rectal disease and boils, among others. These inconsistencies and contradictions cast doubt on the Veteran's credibility and weigh against his assertion as to the onset of hearing loss during service. See Pond v. West, 12 Vet. App. 341, 345 (1999) (explaining that the Board may consider the appellant's self-interest); Madden v. Gober, 125 F.3d 1477, 1480-81 (1997) (noting that the Board is entitled to discount the credibility and weight of evidence in light of its own inherent characteristics and relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (upholding Board's credibility finding given the internal inconsistencies of the veteran's lay statements).

More importantly, the Veteran's enlistment and separation audiological evaluations show his hearing was within normal limits at 500 through 4,000 Hz, and show no significant worsening at these thresholds between enlistment and separation. Upon entrance to active service in September 1963, the Veteran's hearing was examined. During the September 1963 examination, the pure tone thresholds, in dB, were as follows:  (the numbers in parentheses have been converted from the American Standards Association (ASA) standards to the International Standards Organization - American National Standards Institute (ISO-ANSI) standards.  ASA standards were used prior to January 1, 1967)





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
10 (15)

He also underwent another audiogram in August 1967 in conjunction with his Report of Medical Examination at separation. The audiogram revealed the following pure tone thresholds; in dB (the Board will consider both ASA and ISO-ANSI standards as this examination took play in August 1967 - ISO-ANSI will again be reflected in parentheses.  It is unclear from the record which standard was used at this time): 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
5 (10)
LEFT
-5 (10)
-5 (5)
-5 (5)
-5 (5) 
5 (10)

Regardless of the standard applied, the record fails to show a significant pure tone threshold shift (in fact a reduction in many instances) at any level.  

Post-service records fail to reflect a hearing loss diagnosis within one year of separation. Indeed, the first evidence of hearing loss in the record is dated May 2010-more than 40 years after the Veteran's separation from active duty. Audiometric findings dated May 2010 revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
30
30
LEFT
30
30
30
DNT
40

The lengthy period of time between service separation and diagnosis/treatment weighs against the Veteran's claim. See Maxson v. West, 12 Vet. App. 453, 459 (1999). In this case, the absence of any medical evidence of treatment for hearing loss for approximately 40 plus years after separation from service tends to establish that the Veteran's current hearing loss was not a result of his military service.  
Altogether, the preponderance of the evidence demonstrates that the Veteran did not suffer a chronic hearing loss disability during service or within one year of separation from service.

After filing his claim in December 2010, the Veteran was afforded VA audiological evaluations in January 2012 and December 2015. At the January 2012 hearing loss examination, the Veteran complained of bilateral hearing trouble that came on more gradually over the years. He reported jet aircraft noise exposure during service and being exposed to mortar attacks and rocket explosions in 1966 while serving in Vietnam. He reported suffering bilateral ear infections soon after that attack. On the January 2012 audiological evaluation, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
35
35
LEFT
25
25
20
35
50

The pure tone threshold averages were 31 dB in the right ear and 33 dB in the left ear. Maryland CNC Speech Discrimination testing yielded scores of 96 percent in the right ear and 96 percent in the left ear. 

The VA examiner diagnosed bilateral sensorineural hearing loss, but concluded that it was less likely than not caused by, or the result of, active service. In support, the examiner noted that service treatment records showed the Veteran entered and exited active service with normal hearing. Also, there was no significant decrease in the Veteran's bilateral hearing during service and no evidence of any head injury or acoustic trauma. She explained that any hearing loss the Veteran may have sustained in service was only temporary, because medical research shows hearing loss from hazardous noise exposure is immediate; it does not have a delayed onset nor is it progressive or cumulative. And in this case, the Veteran's hearing was normal at separation.

Noting the Veteran's high frequency sensorineural hearing loss, the examiner further opined that the nature, degree and audiometric configuration of his hearing loss was consistent with a significant history of noise exposure. She explained that medical literature and OSHA regulations show that "the degree of any noise-induced hearing loss is highly correlated with the intensity of the noise and the length of exposure. Here, the Veteran reported over 20 years of civilian occupational noise exposure, first as a machinist in a machine shop for five years, and then as a foreman in a factory for fifteen years. While the Veteran reported wearing hearing protection as a factory foreman, the examiner also noted inconsistencies in his reports. In particular, she noted that the Veteran denied having any ear trouble or hearing loss at separation, and that the objective record showed the Veteran did not seek treatment or evaluation for his hearing disturbances until 2010-more than 40 years after separation from service. Ultimately, the examiner concluded that the Veteran's civilian occupational noise exposure fully accounted for his bilateral high frequency sensorineural hearing loss. 

The Veteran underwent another audiogram in December 2015. At that time, he again reported that his hearing loss began in 1966 after witnessing planes near his hanger explode due to mortar attacks. He also stated that he tried to go to the aid station but they would not take him because there were so many others injured. He stated that he later went to sick call on base and reported his hearing loss. On examination, the audiogram revealed the following puretone thresholds, in decibels:




HERTZ


500
1000
2000
3000
4000
6000
8000
RIGHT
25
25
25
30
30
75
85
LEFT
25
15
15
35
55
70
85

The pure tone threshold average was 27 dB in the right ear, and 29 dB in the left ear. Maryland CNC Speech Discrimination testing yielded scores of 94 percent in the right ear and 96 percent in the left ear.

After reviewing the claims file and results, the December 2015 VA examiner opined that the Veteran's bilateral hearing loss was not caused by or related to service. Quoting medical literature, the examiner noted that hearing loss from hazardous noise or acoustic trauma causes loss in the shape of a noise notch: 

Typically, the hearing loss abruptly reaches a maximum between 3000 and 6000 Hz, followed by a return toward normal hearing at still higher frequencies. This particular pattern of hearing loss...is typically referred to as the 'noise-notch' audiogram. It is a clinical hallmark often used to distinguish noise-related high frequency hearing loss from that associated with other etiologies[.]

In reviewing the 2010, 2012 and 2015 examination results, the examiner found no evidence of a noise notch. Most importantly, she added, the Veteran's separation audiogram showed normal hearing sensitivity and no shift when compared to his enlistment exam. Like the 2012 examiner, the 2015 examiner noted that hearing loss or a change in hearing due to acoustic trauma is immediate and, in this case, the audiogram performed at separation showed no signs of hearing loss or trauma to the ear. As the examiner stated, "[t]here was no hearing loss at separation and no indication of actual trauma to the ear. Being exposed to noise is different from that noise actually damaging your ear or causing trauma. There is no trauma shown here at all." Scientific evidence shows that previously noise-exposed ears are not more sensitive to future noise exposure, she added. Moreover, there is no link between noise exposure and delayed onset of hearing loss long after cessation of the noise exposure. 

The examiner's opinion reflects that she accounted for the Veteran's lay assertions and found them inconsistent with the evidence of record. She noted, for example, that service treatment records do not reflect any hearing related complaints or treatment. Additionally, he checked "no" to ear trouble and hearing loss on his report of medical history at separation, but checked "yes" to several other conditions including skin, rectal, and shoulder troubles. Upon questioning of this discrepancy, the Veteran reported that he probably just wanted to get out of there. The examiner found that it was inconsistent for the Veteran to mark "no" for hearing loss, but mark "yes" for several other conditions if he believed that he had hearing loss and went to sick call about it. Ultimately, based on objective evidence, the examiner found no basis from which to conclude that the Veteran's current hearing loss was caused by or the result of his military service. 

Following the February 2015 Board remand, the December 2015 VA examiner issued an addendum opinion to account for the Air Force Historical Research Agency's verification of the Veteran's exposure to mortar attacks in 1966. In her addendum opinion, the examiner affirmed her December 2015 opinion. Pointing to her prior rationale, she explained that, even though the mortar attacks occurred in 1966, the Veteran's hearing at separation in 1967 was normal (i.e., showed no evidence of hearing loss) and his current hearing loss does not exhibit the "noise-notch" that is the hallmark of hazardous noise or acoustic trauma related hearing loss. 

In this case, the first and second elements (i.e., current disability and in-service injury) are not at issue. VA audiological examinations conducted in January 2012 and December 2015 show that the Veteran has a hearing loss disability in both ears, as defined by 38 C.F.R. § 3.385. Also, on November 9, 2015, the Air Force Historical Research Agency verified the Veteran's exposure to a mortar attack, and a VA Administrative Memo conceded the Veteran's in-service acoustic noise exposure. The combat presumption is inapplicable, however. 38 C.F.R. § 3.304(d). The Veteran did not assert that he engaged in combat with the enemy and the evidence does not reflect such. Further, his DD-214 does not indicate any commendations or awards that suggest participation in combat. Therefore, the third element of proving service connection remains - i.e., whether the Veteran's current hearing loss disability was incurred in or caused by noise exposure in service. 

Here, the preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for hearing loss. The evidence clearly reflects that the Veteran did not suffer from hearing loss at the time of separation. In addition, there is no evidence of hearing loss until more than 40 years after separation from active duty. 

The Board acknowledges the Veteran's assertion that his hearing loss is due to acoustic trauma (1966 mortar explosions) and in-service noise exposure, but it is outweighed by the competent and probative medical evidence of record. In so finding, the Board recognizes that the Veteran is competent to report observable symptoms, however, he is not competent to diagnose or render etiological opinions about complex medical issues that require special knowledge, training or expertise, such as sensorineural hearing loss. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The record contains no evidence to suggest that he has the requisite knowledge, training or expertise to address such a complex issue. 

The Veteran was afforded VA hearing loss examinations in January 2012 and December 2015 with examiners who have the requisite knowledge, training and expertise. In both instances, the examiners reviewed the claims file, physically examined the Veteran, provided a fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding in-service noise exposure. The Board finds these opinions are adequate. See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) ("[e]xamination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."). Both VA examiners opined that it was less likely than not that the Veteran's hearing loss was due to acoustic trauma or noise exposure during service, and provided ample medical and scientific support for their opinions. These medical opinions are not contradicted by any other competent and credible evidence of record. Therefore, the Board finds that the January 2012 and December 2015 medical opinions are significantly more probative than the Veteran's personal opinion in determining whether the Veteran's hearing loss was incurred in or caused by service.

Based on a thorough review of the record, the Board finds that the weight of the evidence shows the Veteran's current bilateral hearing loss did not manifest in service or to a compensable degree within one year of service, and it is not causally or etiologically related to service. 

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53. Therefore, the claim for entitlement to service connection for bilateral hearing loss must be denied. 
ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


